Citation Nr: 0830651	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disability, and if so, whether the underlying claim for 
service connection may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1979 to October 1983.  

The Board notes that prior rating decisions regarding this 
claim have described a second period of active duty service 
from November 1986 to January 1987.  The National Personnel 
Records Center (NPRC) has verified the veteran's first period 
of active duty service (1979-1983) that resulted in an 
honorable discharge, but indicated that the second period of 
service (1986-1987) was the result of a fraudulent 
enlistment.  See Service verification request, July 1992.  As 
the claim currently on appeal relates directly to the first 
period of service only, the second period of enlistment is 
not relevant to this decision and will be disregarded herein. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, dated in June and July 2006, which denied 
entitlement to the benefit currently sought on appeal.

The veteran was scheduled for a videoconference hearing 
before the Board in May 2008, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Therefore, the veteran's 
hearing request is considered withdrawn and the Board will 
proceed with the appeal.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by an April 2004 rating decision that 
confirmed and continued the denial of service connection 
based upon the lack of evidence linking the veteran's current 
low back disability to his military service.

2.  The evidence submitted since the April 2004 denial 
consists of VA treatment records that relate to the nature of 
the veteran's current back disability and its attributability 
to service.  This evidence raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's low back disability is medically related to 
his military service.


CONCLUSIONS OF LAW

1. The April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2003). 

2.  The evidence added to the record since April 2004 is new 
and material evidence; the claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3. A low back disability is attributable to the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  
With respect to the new and material evidence portion of the 
decision, the veteran has not received proper notice.  
However, as will be discussed fully below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Additionally, the evidence of record is 
sufficient to grant the underlying service connection claim.  
Therefore, a full discussion of whether VA met its duties to 
notify and assist the veteran is not needed, as no prejudice 
can flow from any error.  

Otherwise, it is noted that the AOJ provided notice to the 
veteran in December 2005 and July 2006 in correspondence that 
described information and evidence necessary to substantiate 
the claim for his low back disability; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The Board 
notes that an initial notice letter sent to the veteran in 
August 2005 was subsequently returned as undeliverable.  
However, a December 2005 VA administrative notation in the 
claims file indicates that a new residence for the veteran 
was identified by telephone contact and the notice letter was 
resent to the correct address.  

The July 2006 notice also informed the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
March 2007 statement of the case (SOC).  See Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the appellant was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has also assisted the veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2007).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have 
been secured.  The veteran was scheduled for a medical 
examination in conjunction with this claim, but failed to 
appear.  Nonetheless, there is sufficient medical evidence of 
record to decide the claim.  The duty to assist has been 
fulfilled. 


New and Material Evidence

A review of the record reveals that the veteran's claim for 
service connection for a low back disability was originally 
denied by a November 1992 rating decision.  The RO 
subsequently confirmed the November 1992 denial by rating 
decision in March 1993.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1992). 

The veteran subsequently submitted additional evidence and 
requested that his service connection claim be reopened in 
correspondence dated in December 1998.  In a February 1999 
rating decision, the RO determined that no new and material 
evidence had been submitted sufficient to reopen the claim.  
The veteran again requested that his claim be reopened in 
correspondence dated in July 2003.  In a January 2004 
deferred rating decision, the RO reopened the claim based 
upon new and material evidence contained in VA medical 
treatment records and deferred its decision until the results 
of a VA compensation exam could be obtained.  The veteran 
failed to report for his scheduled exam in January 2004,  and 
the RO subsequently issued an April 2004 rating decision that 
confirmed and continued the previous denial of service 
connection based on the absence of evidence showing a link 
between the veteran's current back symptoms and his military 
service.  See rating decision, April 2004.  The evidence of 
record at the time consisted of VA medical center treatment 
records ending in July 2003.  The veteran did not appeal the 
April 2004 decision and it became final.  38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2003). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
the evidence submitted since April 2004 will be reviewed for 
purposes of reopening the claim.  

Evidence submitted since the last final disallowance of the 
claim consists of procedural documents and VA medical 
treatment records.  With the exception of duplicate copies of 
some previously submitted VA medical records, this evidence 
is new as it had not previously been considered by agency 
decision makers.  Of particular note is a May 2006 
physician's consultation that diagnosed right sacroiliac 
joint dysfunction, with concomitant myofascial pain syndrome 
in the surrounding back and hip girdle musculature and 
related this diagnosis to a documented in-service accident 
and back-related symptomatology described in the veteran's 
service treatment records beginning in July 1980.  See VA 
treatment record, May 2006; see also Service treatment 
records.  This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection, in particular the element of medical 
nexus. 

Therefore, new and material evidence has been submitted that 
is sufficient to reopen the claim for service connection for 
the veteran's back disability.  Furthermore, because the AOJ 
has weighed the merits of this claim, to include the nexus 
opinion on which the claim is reopened, there is no prejudice 
to the veteran for the Board to render a decision on the 
merits here.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection

The veteran seeks service connection for a low back 
disability primarily manifested by chronic low back pain and 
lumbar muscle spasm which he contends initially manifested 
during service.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The veteran has described persistent lower back pain that 
extends into the lower legs at times, with pain severe enough 
to cause a loss of bladder control on at least one occasion.  
See VA outpatient treatment note, July 2003.  The medical 
evidence of record contains recent diagnoses of chronic 
lumbar back pain and right sacroiliac joint dysfunction with 
concomitant myofascial pain syndrome.  See VA outpatient 
treatment notes dated in July 2003 and May 2006.  
Additionally, there are recent abnormal radiological findings 
showing a narrowing of the disk space at the L5-S1 level.  
See VA radiology report, August 2007.  When taken together, 
this constitutes medical evidence of a current disability.  

The next consideration is whether there is evidence of an in-
service incurrence or aggravation of this condition.  Upon 
enlistment into the Navy, the veteran indicated that he did 
not experience recurrent back pain.  His spine and 
musculoskeletal system were evaluated as normal.  As no 
defect was noted at the time of the examination and there is 
no evidence of record showing that his back condition existed 
prior to service, the veteran is presumed to have been in 
sound medical condition upon entry into military service.  
See 38 U.S.C.A. §§ 1111, 1137; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir., 2004).  

The first in-service medical treatment of record for a low 
back condition was approximately eight months after the 
veteran entered military service when, in July 1980, he 
sought treatment for muscle pain on the right side of the 
lower back.  There were subsequent objective medical findings 
of lumbar muscle spasm in January, March, and April 1981, 
although range of motion was described as being good despite 
involving pain.  See Service treatment records.

Of particular note is a March 20, 1981 treatment notation 
that indicated the veteran fell from an airplane wing during 
the preceding night.  Although this particular treatment note 
pertained specifically to reported pain in the left knee, the 
veteran contends that his current back disability is due to 
the March 1981 fall from the airplane wing.  See, e.g., VA 
outpatient treatment, July 2003.  Further in-service 
complaints of lumbar pain and findings of para-spinal spasms 
continued through August 1981.  A September 1981 radiographic 
report indicated that the lumbosacral spine showed no 
significant abnormality, and the spine was again evaluated as 
normal upon discharge in September 1983.  See Service 
treatment records.

Despite negative radiological findings and a normal discharge 
examination, the medical history must be taken as a whole, 
and the service treatment records for this veteran clearly 
document multiple in-service complaints of low back pain with 
objective findings of muscle spasm.  The Board notes that the 
veteran's subjective complaints of lower back pain specific 
to the right side began before the noted fall from the 
airplane wing.  However, for purposes of this decision, it 
matters not whether the back injury was due to the fall as 
the veteran contends, but rather whether the disability first 
manifested during the veteran's active military service.  As 
such, despite the absence of a definitive diagnosis of a 
lower back disability during service, the medical evidence of 
record does show that low back symptoms consistent with his 
currently diagnosed disability began during military service.  
Id.  This constitutes sufficient evidence of in-service 
incurrence of a back-related disease or injury.

Thus, one must consider the final element required for a 
grant of service connection.  The record must contain medical 
evidence of nexus or a causal link between the claimed in-
service disease or injury and the current disability.  Here, 
in a May 2006 VA physician consultation report, the examiner 
diagnosed right sacroiliac joint dysfunction with concomitant 
myofascial pain syndrome in the surrounding back and hip 
girdle musculature and opined that this disability could stem 
from the trauma sustained by the veteran when he fell from 
the airplane wing during service and endured since that time.  
There are no contradictory nexus opinions of record.  
Furthermore, the positive nexus opinion is supported by 
medical evidence that shows consistency in the veteran's 
historical descriptions relating his back pain to his 
military service and describing continuity of his back-
related symptoms over time.  As such, the Board finds that 
there is the requisite medical evidence of nexus between the 
in-service low back condition and the veteran's currently 
diagnosed disability.

In sum, there is medical evidence of a currently diagnosed 
low back disability and of an in-service incurrence of back 
pain and related symptomatology.  There is also medical 
evidence of a nexus between the claimed in-service injury and 
the current disability.  As such, service connection for the 
veteran's low back disability is warranted.  


ORDER

Service connection for a low back disability, variously 
identified as chronic lumbar muscle spasm and right 
sacroiliac joint dysfunction with concomitant myofascial pain 
syndrome, is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


